 USA vs.      Seth Kelly Gifford                                      Docket No.:   8:19-cr-00098-JLS-1



         1.           The defendant shall comply with the rules and regulations of the United States Probation
                      and Pretrial Services Office and General Order 18-10.

         2.           The defendant shall cooperate in the collection of a DNA sample from his person.

         3.           During the period of community supervision, the defendant shall pay the all assessments
                      and fines in accordance with this judgment's orders pertaining to such payment.

         4.           The defendant shall register as a sex offender, and keep the registration current, in each
                      jurisdiction where he resides, where he is an employee, and where he is a student, to the
                      extent the registration procedures have been established in each jurisdiction. When
                      registering for the first time, the defendant shall also register in the jurisdiction in which
                      the conviction occurred if different from his jurisdiction of residence. The defendant shall
                      provide proof of registration to the Probation Officer within 48 hours of registration.

         5.           The defendant shall participate in a psychological counseling or psychiatric treatment or a
                      sex offender treatment program, as approved and directed by the Probation Officer. The
                      defendant shall abide by all rules, requirements, and conditions of such program, including
                      submission to risk assessment, and physiological testing, such as polygraph and Abel
                      testing.

         6.           As directed by the Probation Officer, the defendant shall pay all or part of the costs of
                      psychological counseling or psychiatric treatment, or a sex offender treatment program, or
                      any combination thereof to the aftercare contractor during the period of community
                      supervision. The defendant shall provide payment and proof of payment as directed by the
                      Probation Officer. If the defendant has no ability to pay, no payment shall be required.

         7.           The defendant shall participate in an evaluation by a trained professional, approved by the
                      Probation Office, to assess the defendant's risk to the community as a sex offender. The
                      evaluation may include physiological testing, such as polygraph and Abel testing. The
                      Court authorizes the Probation Officer to disclose the Presentence Report, and any previous
                      mental health evaluations or reports, to the evaluation provider. As directed by the
                      Probation Officer, the defendant shall pay all or part of the costs of the sex offender risk
                      evaluation to the aftercare contractor during the period of community supervision. The
                      defendant shall provide payment and proof of payment as directed by the Probation Officer.
                      If the defendant has no ability to pay, no payment shall be required.

         8.           The defendant shall not view or possess any materials, including pictures, photographs,
                      books, writings, drawings, videos, or video games depicting and/or describing child
                      pornography, as defined at 18 U.S.C. § 2256(8), or sexually explicit conduct, as defined at
                      18 U.S.C. §2256(2). This condition does not prohibit the defendant from possessing
                      materials solely because they are necessary to, and used for, a collateral attack, nor does it
                      prohibit him from possessing materials prepared and used for the purposes of his Court-


CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 2 of 7
 USA vs.      Seth Kelly Gifford                                     Docket No.:   8:19-cr-00098-JLS-1

                      mandated sex offender treatment, when the defendant's treatment provider or the probation
                      officer has approved of his possession of the materials in advance.

         9.           The defendant shall not associate or have verbal, written, telephonic, or electronic
                      communication with any person under the age of 18, except: (a) in the presence of the
                      parent or legal guardian of said minor; and (b) on the condition that the defendant notify
                      said parent or legal guardian of his conviction in the instant offense. This condition does
                      not encompass persons under the age of 18, such as waiters, cashiers, ticket vendors, etc.,
                      whom the defendant must interact with in order to obtain ordinary and usual commercial
                      services.

         10.          The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public
                      swimming pools, playgrounds, youth centers, video arcade facilities, or any other places
                      primarily used by persons under the age of 18.

         11.          The defendant shall not affiliate with, own, control, volunteer or be employed in any
                      capacity by a business or organization that causes him to regularly contact persons under
                      the age of 18.

         12.          The defendant's employment shall be approved by the Probation Officer, and any change
                      in employment must be pre-approved by the Probation Officer. The defendant shall submit
                      the name and address of the proposed employer to the Probation Officer at least 10 days
                      prior to any scheduled change.

         13.          The defendant shall submit to a search, at any time, with or without warrant, and by any
                      law enforcement or probation officer, of the defendant's person and any property, house,
                      residence, vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones,
                      other electronic communication or data storage devices or media, effects and other areas
                      under the offender’s control, upon reasonable suspicion concerning a violation of a
                      condition of supervision or unlawful conduct by the defendant, or by any probation officer
                      in the lawful discharge of the officer's supervision functions.

         14.          The defendant shall possess and use only those computers and computer-related devices,
                      screen user names, passwords, email accounts, and internet service providers (ISPs) that
                      have been disclosed to the Probation Officer upon commencement of supervision. Any
                      changes or additions are to be disclosed to the Probation Officer prior to the first use.
                      Computers and computer-related devices include personal computers, personal data
                      assistants (PDAs), internet appliances, electronic games, cellular telephones, and digital
                      storage media, as well as their peripheral equipment, that can access, or can be modified to
                      access, the internet, electronic bulletin boards, and other computers.

         15.          All computers, computer-related devices, and their peripheral equipment, used by the
                      defendant shall be subject to search and seizure. This shall not apply to items used at the
                      employment's site, which are maintained and monitored by the employer.

CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                               Page 3 of 7
 USA vs.      Seth Kelly Gifford                                             Docket No.:       8:19-cr-00098-JLS-1



         16.          The defendant shall comply with the rules and regulations of the Computer Monitoring
                      Program. The defendant shall pay the cost of the Computer Monitoring Program, in an
                      amount not to exceed $32 per month per device connected to the internet.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses
a low risk of future substance abuse.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the
Presentence report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or
before 12 noon, on January 21, 2020. In the absence of such designation, the defendant shall report on or before the
same date and time to the United States Marshal located at the United States Court House, Florida Middle District
Court, Fort Myers Divisional Office, 2110 First Street, Fort Myers, FL 33901.

Defendant is informed of the right to appeal.

It is ordered that the bond is exonerated upon surrender and not before, with pretrial services conditions to remain in
effect.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            December 6, 2019
            Date                                                  U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            December 6, 2019                                By    Rolls Royce Paschal
            Filed Date                                            Deputy Clerk




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 7
 USA vs.      Seth Kelly Gifford                                                     Docket No.:     8:19-cr-00098-JLS-1


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 7
 USA vs.      Seth Kelly Gifford                                                 Docket No.:     8:19-cr-00098-JLS-1



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 7
 USA vs.      Seth Kelly Gifford                                                Docket No.:       8:19-cr-00098-JLS-1



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
